Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-15 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“to fill the first opening” 

b.	The limitations in claim 9:  
”forming a passivation layer to cover the plurality of pairs of the sources and drains“
“to expose a plurality of portions of the passivation layer”
“forming first openings in the passivation layer by etching the exposed portions of the passivation layer, wherein the first openings are respectively located at first positions between the source and the drain of each pair”
“forming a second photoresist layer to cover the first openings and the passivation layer”
“patterning the second photoresist layer by a second photolithography to form second openings in the second photoresist layer, wherein the second openings are positioned at second positions between each pair of the sources and the drains” 
“wherein gate lengths of the transistors are controlled by fixing the second positions, at which the gates are formed, and adjusting the first positions, at which the first openings are etched”  


a.  forming a second photoresist to fill a specific first opening.    
b.  forming a passivation layer to cover some specific plurality of pairs of specific sources and drains and a first photolithography to expose a plurality of portions of the passivation layer, and forming first openings in the passivation layer by etching the exposed portions of the passivation layer, wherein the first openings are respectively located at first positions between the source and the drain of each pair, forming a second photoresist layer to cover the first openings and the passivation layer, patterning the second photoresist layer by a second photolithography to form second openings in the second photoresist layer, wherein the second openings are positioned at second positions between each pair of the sources and the drains, wherein gate lengths of the transistors are controlled by fixing the second positions, at which the gates are formed, and adjusting the first positions, at which the first openings are etched.  

As to claims 1 and 9 which are similar to the old allowed claims, the office makes reference to the reasons for allowance for the old claims in the previous action.  

The limitations in claims 1 and 9 are sufficient to distinguish claims 2-7 and 10-15 which depend from claims 1 and 9 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891